DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the 01/14/2021 Advisory Action, the claims remained rejected as in the 10/26/2020 Final Office Action, in which claims 1-18 were pending. Claims 1-12 were withdrawn, while claims 13-18 were rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. The finality of the previous Office action is withdrawn pursuant to 37 CFR 1.114, and Applicant's submission filed on 01/21/2021 is entered.
In the Applicant’s 01/21/2021 Reply, claims 13 and 15 were amended, while claim 14 was canceled. 
Claims 1-13 and 15-18 remain pending.

Remarks and Amendments
Claims 13-15 and 17 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, et al., Food Funct., 8:2771 (2017):

    PNG
    media_image1.png
    353
    683
    media_image1.png
    Greyscale

	Zhang (06/15/2017) represents a disclosure made one year or less before the effective filing date (06/30/2017) of the claimed invention. The exception under 35 U.S.C. 102(b)(1)(A) applies, such that Zhang is not prior art under 35 U.S.C. 102(a)(1) if the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. Where, as here, the authorship of Zhang includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable 
Applicant provided an unequivocal statement and accompanying explanation of the presence of the additional authors. Accordingly, this rejection is withdrawn, because the cited art is excepted under 35 U.S.C. 102(b)(1)(A). 
Claims 13-18 were rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al., Industrial Crops and Products, 66:229 (2015); Diamanti, et al., J. Agric. Food Chem., 62:3935 (2014); Choi, et al., Biofactors, 36:319 (2010); Huang, et al., Int. J. Mol. Sci., 17:1588 (2016); Zhang, et al., Food Funct., 8:2771 (2017):

    PNG
    media_image2.png
    910
    667
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    505
    663
    media_image3.png
    Greyscale

	Applicant amended claim 13 to include the cyanidin, delphinidin, malvidin, pelargonidin, peonidin, and petunidin limitation from claim 14, rejected under the combination of Wu and Zhang. However, as explained, Zheng does not qualify as prior art under the exception provided in 35 U.S.C. 102(b)(1)(A). Accordingly, this rejection is withdrawn.
	No outstanding rejections or objections remain against the pending claims. As explained in the 03/25/2020 Restriction Requirement, 

    PNG
    media_image4.png
    472
    624
    media_image4.png
    Greyscale

	In this case, the Applicant did not elect the product/apparatus claims, and the withdrawn claims are not commensurate in scope with the allowable claims. Thus, the withdrawn claims are not eligible for rejoinder and are hereby canceled.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows:
Claims 1-12:  Cancel.

Relevant Art
	 Sang, et al., Food Chemistry, 218:386 (2017; available online 09/17/2016) teaches a Nitraria tangutorun Bobr. seed meal extract having a total anthocyanin content of 65.04 mg CGE/100 g dry seed meal. (Abstract; p. 387, 2.4, Analysis of total anthocyanins and polyphenols). Sang does not teach a method for preventing and treating cardiac toxicity induced by anthracyclines.
	Zhe, et al., Protein & Peptide Letters, 23:424 (2016) teaches a Nitraria tangutorun Bobr. fruit extract having a total anthocyanin content of 42.43 mg CGE/100 g dry fruit up to 45.83 mg/100 g fresh fruit. (Abstract; p. 425, Calibration of Flavonoids and Anthocyanin Contents). Zhe does not teach a method for preventing and treating cardiac toxicity induced by anthracyclines.
	Zheng, et al., Food Research International, 44:2041 (2011) discloses a Nitraria tangutorun Bobr. fruit extract having cyanidin-3-O-(trans-p-coumaroyl)-diglucoside (215.76±22.91 mg of Mv3G5G equivalent per 100 g of fresh weight) and pelargonidin-3-O-(p-coumaroyl)-diglucoside (5.13±0.35 mg of Mv3G5G equivalent per 100 g of fresh weight) as the main anthocyanins in the purple and red fruits, respectively. (Abstract). Zheng notes that anthocyanin is composed of an aglycone and sugar moieties, and in some cases the sugar moieties are acylated by organic acid. (p. 2041). There are 23 aglycones that have been reported, six of which are the most common in vascular plants, including pelargonidin, cyanidin, delphinidin, peonidin, petunidin and malvidin. Id. Zheng does not teach a method for preventing and treating cardiac toxicity induced by anthracyclines.
	Ma, et al., Food Chemistry, 194:296 (2016) teaches a Nitraria tangutorun Bobr. fruit extract having 199.12 mg CGE/100 g dried fruit. (p. 300, 3. Resuts and discussion). Ma does not teach a method for preventing and treating cardiac toxicity induced by anthracyclines.
	The cited references teach similar Nitraria tangutorun Bobr. compositions but none disclose a method of using those compositions to treat or prevent anthracyclines cardiotoxicity. 
Wu, et al., Industrial Crops and Products, 66:229 (2015) demonstrates that an extract of Nitraria tangutorum Bobr.juice by-products (NJBE) exhibits good protection against doxorubicin (an anthracycline)-induced cardiotoxicity. (Abstract; pp. 236,237). Wu teaches that NJBE contains a total antioxidant capacity of 75.71 mg TE/g to 219.73 mg TE/g, meeting the requirement of claim 13, but differs in that its total anthocyanin content is 42.75 mg CGE/g to 82.26 mg CGE/g, as opposed to greater than 700 mg CGE/g as required in claim 13. Wu, however, fails to teach or suggest optimizing the anthracycline content up or down, let alone recognize the means by which to increase the anthocyanin content 10x as claimed and thus fails to provide a suggestion or motivation to modify its Nitraria extract to result in that of the present claims. 

Conclusion
Claims 13 and 15-18 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655